_ significant index no department of the treasury internal_revenue_service washington d c tax exempt and cover som dec g re plana - plan b taxpayer ein l l se ter ra t az this letter is in response to your ruling_request dated date in which your authorized representative requested a ruling on your behalf concerning the determination of the maximum deductible limits allowable under sec_404 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request the taxpayer maintains a multiemployer defined_benefit_plan plan a and a multiemployer defined_contribution_plan plan b for the benefit of its eligible employees plan a is not fully funded and was in existence prior to ij plan b was established in plan a participants who terminated employment prior om never became eligible to participate in plan b plan a participants hired after participate in plan b are eligible to the taxpayer proposes having plan a transfer in a spin-off transaction the assets and liabilities attributable to former employees who never were eligible to participate in plan b into a newly established multiemployer defined_benefit_plan plan c the spin-off would comply with the provisions of sec_4231 of the employee retirement income security act as amended and result in three plans plan a and plan b would cover only active employees and former employees who currently participate or were eligible to participate in plan b plan c would cover only the former employees of plan a who terminated before and were never eligible to participate in plan b based on these facts and representations you requested the following rulings contributions to plan a and plan b will continue to be subject_to the overall deductible contribution limit of sec_404 and contributions to plan c will be subject only to the deductible contribution limit of sec_404 and will not be subject_to the overall deductible limit of sec_404 sec_404 of the code provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under chapter of the code but if they would otherwise be deductible they shall be deductible under sec_404 subject however to the limitations therein as to the amounts deductible in any year sec_404 of the code provides that deductible contributions under sec_404 made by an employer to a pension_trust shall be deductible in general in the taxable_year when paid if the contributions are paid into a pension_trust other than a_trust to which paragraph applies and if such taxable_year ends within or witha taxable_year of the trust for which the trust is exempt under sec_501 in an amount determined as follows i the amount necessary to satisfy the minimum finding standard provided by sec_412 for plan years ending within or with such taxable_year or for any prior plan_year if such amount is greater than the amount determined under clause ii or iii whichever is applicable with respect to the plan ii the amount necessary to provide with respect to all of the employees under the trust the remaining unfunded cost of their past and current service credits distributed as a level amount or a level percentage of compensation over the remaining future service of each such employee as determined under regulations prescribed by the secretary but if such remaining unfunded cost with respect to any individuals is more that percent of such remaining unfunded cost the amount of such unfunded cost attributable to such individuals shall be distributed over a period of at least taxable years iii an amount equal to the normal_cost of the plan as determined under regulations prescribed by the secretary plus if past service or other supplementary pension or annuity credits are provided by the plan an amount necessary to amortize the unfunded costs attributable to such credits in equal annual payments until fully amortized over years as determined under regulations prescribed by the secretary sec_404 of the code provides that deductible contributions under sec_404 made by an employer to a profit-sharing_trust shall be deductible in the taxable_year when paid if the contributions are paid into a such bonus or profit sharing trust and if such taxable_year ends within or with a taxable_year of the trust with respect to which the trust is exempt under sec_501 in an amount not in excess of the greater of i percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under the stock bonus or profit-sharing_plan or ii the amount such employer is required to contribute to such trust under sec_401 for such year sec_404 of the code provides in part that if amounts are deductible under paragraphs and in connection with two or more trusts the total amount deductible in a taxable_year under such trusts and plans shall not exceed the greater of percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries of the trusts or plans or the amount of contributions made to or under the trusts or plans to the extent such contributions do not exceed the amount of employer contributions necessary to satisfy the minimum finding standard provided by sec_412 for the plan_year which ends with or within such taxable_year or for any prior plan_year this paragraph however shall not have the effect of reducing the amount otherwise deductible under paragraphs and if no employee is a beneficiary under more than one trust sec_1_404_a_-13 of the income_tax regulations provides in part that the provisions of sec_404 apply only to deductions for overlapping trust or plans ie for all trusts or plans for which deductions are allowable under sec_404 or except any trust or plan for which deductions are allowable under sec_404 or and which does not cover any employee who is also covered under a_trust for which deductions are allowable under sec_404 and any trust for which deductions are allowable under sec_404 and which does not cover any employee who is also covered under a_trust or plan for which deductions are allowable under sec_404 or the limitations under sec_404 for any taxable_year of the employer are based on the compensation_otherwise_paid_or_accrued during the year by the employer to all employees who in such year are beneficiaries of the funds accumulated under one or more of the overlapping trusts or plans sec_1_404_a_-14 of the income_tax regulations provides in part that although the deductible limit for a defined_benefit_plan applies for an employer's taxable_year the deductible limit is determined on the basis of a plan_year sec_404 states that the term compensation shall include amounts treated as participant's_compensation under subparagraph c or d of sec_415 after the spin-off is complete there will continue to be active and inactive participants that are benefiting from both plan a and plan b pursuant to sec_1_404_a_-13 of the income_tax regulations plan a and plan b are overlapping plans the participants benefiting from plan c will not be eligible to benefit from either plan a or plan b pursuant to sec_1_404_a_-13 of the income_tax regulations plan c does not overlap with plan a or plan b because no employee who is a beneficiary under the trust or plan for which deductions are allowable under sec_404 is also a beneficiary under the trust for which deductions are allowable under sec_404 accordingly with respect to your first requested ruling plan a and pian b together will continue to be subject_to the limitation of sec_404 pertaining to allowable deductions when there exists a combination of a defined_contribution_plan and a defined_benefit_plan further with respect to your second requested ruling plan c will be subject_to the limitations of sec_404 pertaining to a pension_trust but will not be subject_to the limitation of sec_404 further the contributions to plan c will not affect the sec_404 limit that is applicable to plan a and plan b this ruling is directed only to the taxpayer and is applicable in determining the deductible limit with regard to the first full and all subsequent plan years that follow the - plan_year which contains the spin-off sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office if you wish to inquire more about this ruling please contact please address all correspondence to sincerely yours a le donna m prestia manager employee_plans actuarial group
